Exhibit 10.1
 
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AGREEMENT made as of the 6th day of June, 2012.
 
BETWEEN:
 
SILVER BULL RESOURCES, INC.
 
(the “Company”)
 
AND:
 
SEAN FALLIS
 
(the “Executive”)
 
WHEREAS:
 
A.                      The Company and the Executive entered into an amended
and restated employment agreement, dated April 6, 2011 (the “Original Amended
and Restated Employment Agreement”) pursuant to which the parties agreed to the
terms and conditions of employment of the Executive.
 
B.                      The Company and the Executive wish to amend and restate
the Original Amended and Restated Employment Agreement so that the Executive’s
salary is increased and the Executive’s termination provisions are modified.
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the forgoing
recitals and of the mutual covenants, agreements and representations contained
herein and other valuable consideration given by each party hereto to the other,
the receipt and sufficiency of which are hereby acknowledged by each of the
parties, the parties hereby agree as follows:
 
1.  DEFINITIONS
 
1.1 Unless otherwise defined in the body of this Agreement, defined terms have
the meanings ascribed to them in Schedule “A” of this Agreement.
 
2.  EMPLOYMENT
 
2.1  Position. As of April 15, 2011, the Company agrees to employ the Executive
as Chief Financial Officer, reporting to the Chief Executive Officer of the
Company.  Prior to April 15, 2011, the Company agrees to employ the Executive as
Vice President, Finance, reporting to the Chief Financial Officer of the
Company. The Executive shall perform, observe and conform to such duties and
instructions as from time to time are lawfully assigned or communicated to the
Executive on behalf of the Company and on behalf of such affiliated companies
designated by the Company as requiring the services of the Executive and as are
consistent with his position.
 
1
 
 

--------------------------------------------------------------------------------

 
2.2  Service.  During the term the Executive shall:
 
(a)  
well and faithfully serve the Company and use his best efforts to promote the
best interests of the Company;

 
(b)  
unless prevented by ill health or injury, devote the whole of his working time
and attention to the business of the Company;

 
(c)  
comply in all material respects with any Company policies that may apply to the
Executive from time to time; and

 
(d)  
not, without the prior written consent of the Company, which consent may be
withheld in the sole discretion of the Company, engage in any other business,
profession or occupation, or become an officer, director, employee, contractor
for service, agent or representative of any other corporation, partnership,
firm, person, organization or enterprise.

 
2.3  Term.  The term of this Agreement shall be effective from February 7, 2011
(the “Effective Date”) and shall continue until this Agreement and the
Executive’s employment are terminated in accordance with Section 4 of this
Agreement.
 
3.  COMPENSATION AND BENEFITS
 
3.1  Salary.  The Company shall pay to the Executive $165,000.00 CDN (“Base
Salary”) per annum effective May 1, 2012 for all hours worked discharging the
duties of his employment, payable in accordance with the Company’s regular
payroll practices or on such other basis as mutually agreed between the Company
and the Executive.  The Base Salary may be increased from time to time in the
sole discretion of the Board of Directors of the Company.
 
3.2  Annual Bonus.  Within nine (9) months of the Effective Date the Company
shall provide the Executive with performance criteria relating to the payment of
an annual bonus (the “Annual Bonus”).  Starting in the second year of
employment, the Executive shall be eligible to receive an Annual Bonus based
upon attaining the set performance criteria.  The terms and conditions of any
bonus plan implemented by the Company are subject to modification from year to
year by the Board of Directors of the Company in the Company’s sole discretion.
 
3.3  Stock Options.  The Company, as directed by the Board, shall, as soon as
practicable after the Effective Date, grant to the Executive 350,000 options to
become effective three months after the Effective Date in accordance with the
terms of the Stock Option Plan.  Any stock options granted pursuant to this
Section or at any time during this Agreement shall vest, terminate and be
exercisable on the terms set out in the form of the stock option agreement in
use by the Company at the time of such grant and in accordance with the terms of
the Stock Option Plan for employees as it exists from time to time, and subject
to necessary regulatory and Board approval.
 
3.4  Group Benefits.  The Executive will be eligible to participate in the
Company’s employee benefit plans, provided that such participation will be
subject to all terms and conditions of such plans (including, without
limitation, all waiting periods, eligibility requirements, contributions,
exclusions or other similar conditions and limitations).  The introduction and
administration of the employee benefit plans is within the Company’s sole
discretion, and the Executive agrees that the introduction, deletion or
amendment of any of the benefits shall not constitute a breach of this
Agreement.
 
2
 
 

--------------------------------------------------------------------------------

 
3.5  Vacation.  The Executive shall be entitled to take four (4) weeks of paid
vacation per year.  The timing of vacation will be subject to the Company’s
business needs at the time.  The amount of paid vacation may be increased from
time to time in the sole discretion of the Board of Directors of the Company.
 
3.6  Expenses.  The Executive shall be reimbursed by the Company for all
reasonable expenses incurred in connection with the Executive’s employment
within a reasonable time after receipt of the appropriate invoice or other
documentation related to such expenses.
 
3.7  Other Perquisites.  The Company agrees to pay all reasonable costs
associated with Spanish language tutoring, annual professional development fees
and membership dues incurred by the Executive related to the Executive’s
employment and to provide the Executive with reasonable time off of work to
attend certified accountant professional development courses.
 
3.8  Statutory Deductions.  The Company shall have the right to deduct and
withhold from the Executive’s compensation any amounts required to be deducted
and remitted under the applicable provincial laws or federal laws of Canada.
 
4.  TERMINATION OF AGREEMENT AND EMPLOYMENT
 
4.1  Termination by Executive. The Executive may terminate his employment with
the Company by giving not less thirty (30) days written notice of resignation to
the Company.  At the time the Executive provides the Company with notice of
resignation, or at any time thereafter, the Company shall have the right to
elect to terminate the Executive’s employment at any time prior to the effective
date of the Executive’s resignation, and upon such election, shall provide to
the Executive a lump sum payment equal to the Base Salary then in effect for the
number of days that remain outstanding to the effective date of the Executive’s
resignation.
 
4.2  Termination by Company Without Cause.  The Company may terminate this
Agreement without Cause at any time by providing the Executive with written
notice of termination equal to:
 
(a)  
no notice if the Executive’s employment is terminated less than three (3) months
from the Effective Date;

 
(b)  
four (4) months if the Executive’s employment is terminated more than three (3)
months from the Effective Date but less than thirty-six (36) months from the
Effective Date; or

 
(c)  
for six (6) months if the Executive’s employment is terminated more than
thirty-six (36) months from the Effective Date.

 
3
 
 

--------------------------------------------------------------------------------

 
At the time that the Company provides notice of termination to the Executive
pursuant to this Section or at any time during the above applicable period of
notice (the “Notice Period”), the Company shall have the right to elect to pay
the Executive a lump sum payment equal to the Base Salary then in effect for the
balance of the Notice Period that remains outstanding at the time of the
Company’s election.  In the event of such election, the Company shall continue
to provide only those benefits that it is permitted or able to provide under the
applicable rules of the relevant plans during the Notice Period or such
proportion of the Notice Period that remains outstanding at the time of the
Company’s election.
 
4.3  Termination By Executive Following a Change of Control.  The Executive may
elect, within three (3) months of a Change of Control of the Company to
terminate his employment and this Agreement upon providing written notice of
termination to the Company.  Upon receipt of such notice of termination in
accordance with this, the Company shall pay the Executive’s Base Salary then in
effect for twelve (12) months plus the previous year bonus.
 
4.4  Termination by the Company for Just Cause.  Notwithstanding any other
provision of this Agreement, the Company may on written notice to the Executive
immediately terminate this Agreement and the Executive’s employment with the
Company at any time for Cause, without notice or pay in lieu of notice or any
other form of compensation, severance pay or damages.
 
4.5  Directorship and Offices.  Upon the termination of his employment with the
Company, the Executive shall immediately resign any directorship or office held
in the Company or any respective parent, subsidiary or affiliated companies of
the Company and, except as provided in this Agreement, the Executive shall not
be entitled to receive any written notice of termination or payment in lieu of
notice, or to receive any severance pay, damages or compensation for loss of
office or otherwise, by reason of the resignation or resignations referred to in
this Section 4.5.
 
4.6  Annual Bonus Upon Termination.  The Executive’s participation in any and
all annual bonus plans shall cease immediately on the date the Executive
receives or gives notice of termination of this Agreement and the Executive
shall only be entitled to receive any Annual Bonus prorated to the date the
Executive receives or gives notice of termination.
 
4.7  Stock Options on Termination.  The vesting and exercise of any stock
options granted to the Executive in the event the Executive’s employment with
the Company or this Agreement is terminated, for any reason, shall be governed
by the terms of the Stock Option Plan and any applicable stock option agreement
in effect between the Company and the Executive at the time of termination.
 
4.8  No Additional Payments. The Executive acknowledges and agrees that unless
otherwise expressly agreed in writing between the Executive and the Company, the
Executive shall not be entitled, by reason of the Executive’s relationship with
the Company or by reason of any termination of his employment by the Company,
for any reason, to any remuneration, compensation or other benefits other than
those expressly provided for in this Agreement.  The Executive further
acknowledges and agrees that any amounts paid to the Executive pursuant to this
Section 4 are inclusive of any amounts that may be payable under any statute of
Canada in respect of compensation for length of service, notice of termination
or severance pay.
 
4
 
 

--------------------------------------------------------------------------------

 
5.  
CONFIDENTIAL INFORMATION

 
5.1  The Executive acknowledges that, by reason of the Executive’s employment by
the Company, the Executive will have access to Confidential Information of the
Company that the Company has spent time, effort and money to develop and
acquire.  For the purposes of this Agreement any reference to the “Company”
shall mean the Company, and such respective affiliates and subsidiaries as may
exist from time to time.
 
5.2  The Executive acknowledges that the Confidential Information is a valuable
and unique asset of the Company and that the Confidential Information is and
will remain the exclusive property of the Company.
 
5.3  The Executive agrees to maintain securely and hold in strict confidence all
Confidential Information received, acquired or developed by the Executive or
disclosed to the Executive as a result of or in connection with the Executive’s
employment with the Company.  The Executive agrees that, both during his
employment with the Company and after the termination of his employment with the
Executive, the Executive will not, directly or indirectly, divulge, communicate,
use, copy or disclose or permit others to use, copy or disclose, any
Confidential Information to any person, except as such disclosure or use is
required to perform his duties hereunder or as may be consented to by prior
written authorization of the Company.
 
5.4  The obligation of confidentiality imposed by this Agreement shall not apply
to information that appears in issued patents or printed publications, that
otherwise becomes generally known in the industry through no act of the
Executive in breach of this Agreement, or that is required to be disclosed by
court order or applicable law.
 
5.5  The Executive understands that the Company has from time to time in its
possession information belonging to third parties or which is claimed by third
parties to be confidential or proprietary and which the Company has agreed to
keep confidential.  The Executive agrees that all such information shall be
Confidential Information for the purposes of this Agreement.
 
5.6  The Executive agrees that documents, copies, records and other property or
materials made or received by the Executive that pertain to the business and
affairs of the Company, including all Confidential Information which is in the
Executive’s possession or under the Executive’s control are the property of the
Company and that the Executive will return same and any copies of same to the
Company immediately upon termination of the Executive’s employment or at any
time upon the request of the Company.
 
6.
RESTRICTED ACTIVITIES

 
6.1  Restriction on Competition. The Executive covenants and agrees with the
Company that the Executive will not, without the prior written consent of the
Company, at any time during his employment or for a period of six (6) months
following the termination of the Executive’s employment, for any reason, either
individually or in partnership or in conjunction with any person, whether as
principal, agent, shareholder, director, officer, employee, investor, or in any
other manner whatsoever, directly or indirectly, advise, manage, carry on, be
engaged in, own or lend money to, or permit the Executive’s name or any part
thereof to be used or employed by any person managing, carrying on or engaged in
a business anywhere in Gabon, West Africa or the province of Coahuila, Mexico or
other jurisdiction in which the Company is carrying on active business which is
in direct competition with the business of the Company.  The restrictions set
forth in this Section 6.1 shall terminate in the event the Executive’s
employment is terminated following a Change of Control.
 
5
 
 

--------------------------------------------------------------------------------

 
6.2  Restriction on Solicitation.  The Executive shall not, at any time during
his employment or for a period of six (6) months after the termination of the
Executive’s employment, for any reason, without the prior written consent of the
Company, for his account or jointly with another, either directly or indirectly,
for or on behalf of himself or any individual, partnership, corporation or other
legal entity, as principal, agent, employee or otherwise, solicit, influence,
entice or induce, attempt to solicit, influence, entice or induce:
 
(a)  
any person who is employed by the Company to leave such employment; or

 
(b)  
any person, firm or corporation whatsoever, who is or was at any time in the
last twelve (12) months of the Executive’s employment a customer or supplier of
the Company or any affiliate or subsidiary of the Company, to cease its
relationship with the Company or any affiliate or subsidiary of the Company.

 
6.3  Corporate Opportunities. During the term of this Agreement, the Executive
will offer to the Company any investment or other opportunity generally in the
geographic area (in either the country of Gabon, West Africa or the province of
Coahuila, Mexico), and the business in which the Company operates, of which he
may become aware.  If after 10 working days the Board of Directors of the
Executive refuses the opportunity to participate in the investment or venture,
the Executive is free to seek other alternatives only during his private time.
 
6.4  Restriction on Investments.  The Executive may make passive investments in
companies involved in industries in which the Company operates, provided any
such investment does not exceed a 5% equity interest, unless Executive obtains
consent to acquire an equity interest exceeding 5% by consent of the Chief
Executive Officer and the Chairman of the Company.
 
7.
ENFORCEMENT

 
7.1  The Executive acknowledges and agrees that the covenants and obligations
under Sections 5 and 6 are reasonable, necessary and fundamental to the
protection of the Company’s business interests, and the Executive acknowledges
and agrees that any breach of these Sections by the Executive would result in
irreparable harm to the Company and loss and damage to the Company for which the
Company could not be adequately compensated by an award of monetary
damages.  Accordingly, the Executive agrees that, in the event the Executive
violates any of the restrictions referred to in Sections 5 or 6, the Company
shall suffer irreparable harm and shall be entitled to preliminary and permanent
injunctive relief and any other remedies in law or in equity which the court
deems fit.
 
6
 
 

--------------------------------------------------------------------------------

 
8.
GENERAL PROVISIONS

 
8.1  Cooperation and Assistance.  The Executive agrees that he shall, both
during the term of this Agreement and thereafter, fully co-operate with and
assist the Company in the resolution of complaints, claims or disputes against
the Company, including without limitation civil, criminal or regulatory
proceedings.
 
8.2  Use of Likeness.  The Executive hereby grants to the Company, its parent,
subsidiary and affiliated companies, during the term of the Executive’s
employment with the Company, and for a period of one (1) year after the
termination of that employment for any reason, the right to use the Executive’s
name, likeness and biography in connection with the advertising, sale and/or
marketing of the Company’s, or its parent or affiliated company’s, products or
services.
 
8.3  Severability.  If any provision of this Agreement is declared unenforceable
or invalid for any reason whatsoever, such unenforceability or invalidity shall
not affect the enforceability or validity of any remaining portion of this
Agreement, which remaining portion shall remain in full force and effect with
such unenforceable or invalid provisions shall be severed from the remainder of
this Agreement.
 
8.4  Survival.  The Company and the Executive expressly acknowledge and agree
that the provisions of this Agreement, which by their express or implied terms
extend beyond the termination of the Executive’s employment hereunder, or beyond
the termination of this Agreement, shall continue in full force and effect
notwithstanding the termination of the Executive’s employment or the termination
of this Agreement for any reason.
 
8.5  Entire Agreement.  The provisions of this Agreement constitute the entire
agreement between the parties and, except as specifically provided in any
incentive plans that may be implemented from time to time after the Effective
Date of this Agreement, supersede and cancel all previous communications,
representations and agreements, whether oral or written, between the parties
with respect to the Executive’s employment by the Company.
 
8.6  Amendment.  This Agreement may not be amended or modified except by written
instrument signed by the Company and the Executive.
 
8.7  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the province of British Columbia and the federal
laws of Canada applicable therein, which shall be deemed to be the proper law
hereof.  The parties hereby attorn to and submit to the jurisdiction of the
courts of British Columbia.
 
8.8  Enurement.  This Agreement shall enure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors, personal representatives and permitted assigns.
 
8.9  Assignment of Rights.  The Company shall have the right to assign this
Agreement to another party as a successor employer, provided that any such
successor or assignee expressly assumes in writing the Company’s obligations
under this Agreement.  The Executive shall not assign his rights under this
Agreement or delegate to others any of his functions and duties under this
Agreement without the express written consent of the Company which may be
withheld in its sole discretion.
 
7
 
 

--------------------------------------------------------------------------------

 
8.10   Affiliated Corporations.  The Executive acknowledges and agrees that all
of the Executive’s covenants and obligations to the Company, as well as the
rights of the Company under this Agreement, shall run in favour of and shall be
enforceable by the parent, subsidiary and affiliated companies of the
Company.  The Executive acknowledges that notwithstanding references in this
Agreement to affiliated companies of the Company, this Agreement is between the
Executive and the Company.  The Executive shall have no right to enforce this
Agreement against any party other than the Company unless this Agreement is
assigned to any entity in accordance with Section 8.9 of this Agreement.
 
8.11    Legal Advice.  The Executive acknowledges this Agreement has been
prepared by the Company and that the Executive has had sufficient time to review
these documents thoroughly, including enough time to obtain independent legal
advice concerning the interpretation and effect of these documents prior to
their execution.  By signing these documents, the Executive represents and
warrants that he has read and understood these documents and that he executes
them of his own free will and act.
 
 
 
 
8
 
 
 

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF the parties have hereto have duly executed this agreement
as of the day and year first above written.
 




 
SILVER BULL RESOURCES, INC.
         
 
Per:
/s/ Brian Edgar      
Authorized Signatory
         

       
 
Per:
/s/ Sean Fallis       SEAN FALLIS                
 

 
 
 
 
9
 
 

--------------------------------------------------------------------------------

 
SCHEDULE “A”
 
DEFINITIONS
 
The following terms shall have the following definitions:
 
(a)  
“Board” means the Board of Directors of the Company;

 
(b)  
“Cause” has the meaning commonly ascribed to the phrase “cause” or “just cause
for termination” at common law and, without limiting the foregoing, includes any
of the following acts or omissions:

 
(a)  
the Executive’s gross default or misconduct during the Executive’s employment in
connection with or effecting the business of the Company;

 
(b)  
the Executive’s continued refusal or willful misconduct to carry out the duties
of his employment after receiving written notice from the Company of the failure
to do so and having had an opportunity to correct same within a reasonable
period of time from the date of receipt of such notice;

 
(c)  
theft, fraud, dishonesty or misconduct of the Executive involving the property,
business or affairs of the Company or in the carrying out of the duties of his
employment; or

 
(d)  
any material breach of this Agreement including any breach Sections 5, 6 or 7 of
this Agreement;

 
(c)  
“Change of Control” means the occurrence of one or more of the following events
after the Effective Date of this Agreement:

 
(i)  
any Person or combination of Persons acting jointly or in concert acquires or
becomes the beneficial owner of, directly or indirectly, more than 50% of the
voting securities of the Company, whether through the acquisition of previously
issued and outstanding voting securities, or of voting securities that have not
been previously issued, or any combination thereof or any other transaction
having a similar effect; or

 
(ii)  
the sale or transfer of more than 50% of the operating assets of the Company to
an entity not controlled by the Company;

 
(d)  
“Confidential Information” means all trade secrets, proprietary information and
other data or information (and any tangible evidence, record or representation
thereof), whether prepared, conceived or developed by an employee of the Company
(including the Executive) or received by the Company from an outside source
which is maintained in confidence by the Company or any of its employees,
contractors or customers including, without limitation:

 
 
 
 
 

--------------------------------------------------------------------------------

 
(i)  
any ideas, drawings, maps, improvements, know-how, research, geological records,
drill logs, inventions, innovations, products, services, sales, scientific or
other formulae, core samples, processes, methods, machines, procedures, tests,
treatments, developments, technical data, designs, devices, patterns, concepts,
computer programs or software, records, data, training or service manuals, plans
for new or revised services or products or other plans, items or strategy
methods on compilation of information, or works in process, or any inventions or
parts thereof, and any and all revisions and improvements relating to any of the
foregoing (in each case whether or not reduced to tangible form) that relate to
the business or affairs of the Company or that result from its marketing,
research and/or development activities;

 
(ii)  
any information relating to the relationship of the Company with any personnel,
suppliers, principals, investors, contacts or prospects of the Company and any
information relating to the requirements, specifications, proposals, orders,
contracts or transactions of or with any such persons;

 
(iii)  
any marketing material, plan or survey, business plan, opportunity or strategy,
development plan or specification or business proposal;

 
(iv)  
financial information, including the Company’s costs, financing or debt
arrangements, income, profits, salaries or wages; and

 
(v)  
any information relating to the present or proposed business of the Company.

 
(e)  
 “Person” means an individual, partnership, association, company, body
corporate, trustee, executor, administrator, legal representative and any
national, provincial, state or municipal government; and

 
(f)  
“Stock Option Plan” means the 2010 Stock Option and Stock Bonus Plan for Silver
Bull Resources, Inc. as amended from time to time.

 